Powell, J.
(After stating the foregoing facts.)
1. When a carrier has completed the transportation of the freight and notifies the consignee of its arrival, and a reasonable time for him to accept delivery elapses, the relationship of the transportation company to the property changes from that of carrier to that of warehouseman. Southwestern R. Co. v. Felder, 46 Ga. 433. The liability as warehouseman carries with it the reciprocal right of being paid storage charges. Penn. Steel Co. v. Ga. R. Co., 94 Ga. 636 (21 S. E. 577); Miller v. Ga. R. Co., 88 Ga. 563 (15 S. E. 316, 18 L. R. A. 326, 30 Am. St. R. 170); Dixon v. Central Ry. Co., 110 Ga. 173 (35 S. E. 369). The railroad commission has made definite regulations covering the amount of free time that is to be allowed, and the rate of charges to be made thereafter. These regulations are binding on shipper and carrier alike. They are matters of judicial recognition without proof, and are binding-as a part of the law of the land. The shipper can not recover the goods from the carrier, until he pays or tenders not only the freight charges, but also the storage charges. For both of these things the carrier has a lien; that is to say, a right to hold all or any part of the goods until its lawful charges are paid in full. Penn. Steel Co. v. Georgia R. Co., supra; Dixon v. Central Ry. Co., supra; Civil Code, §§2928, 2287. There are certain exceptions to the rule, but none of them are applicable in the present case.
2. The contention that the railway company was entitled to no storage charges in the present case, because the machinery was left on the platform instead of being placed inside the depot, is without merit. The compány was just as responsible for the care of the *397property, was just as liable for- any damage done it while it was on the platform, as it would have been if the machinery had been placed inside the building. This feature of the present case is also covered in the two eases last cited. Judgment reversed.